Cite as 2022 Ark. App. 396
                       ARKANSAS COURT OF APPEALS
                                           DIVISION III
                                          No. CV-21-300



                                                    Opinion Delivered   October 5, 2022
 BOBBY COX BAIL BONDS, INC.
                                              APPEAL FROM THE PULASKI COUNTY
                                    APPELLANT CIRCUIT COURT,
                                              SEVENTH DIVISION
 V.                                           [NO. 60CR-18-101]

 STATE OF ARKANSAS                                  HONORABLE BARRY A. SIMS, JUDGE

                                      APPELLEE AFFIRMED



                                    MIKE MURPHY, Judge

       Appellant Bobby Cox Bail Bonds, Inc., appeals from the April 5, 2021 bond-forfeiture

judgment of the Pulaski County Circuit Court. On November 11, 2017, appellant wrote a surety

bond for David Martinez. Subsequently, Martinez failed to appear for a May 14 omnibus hearing. On

appeal, appellant argues that the circuit court erred in granting bond-forfeiture judgment against it

because appellant did not receive notice of a bond hearing. We affirm.

       The instant appeal concerns the bond-forfeiture proceedings as related to case number 60CR-

18-830. The facts, issues raised on appeal, and arguments are identical to those presented in First

Arkansas Bail Bonds, Inc. v. State, 2022 Ark. App. 397, ___ S.W.3d ___, which we also hand down

today. Therefore, we deem it unnecessary to restate them here, and we adopt and incorporate herein

by reference the reasoning set forth in the aforementioned companion case. Accordingly, we affirm

the $10,000 bond-forfeiture judgment entered against appellant.
Affirmed.

VAUGHT and BROWN, JJ., agree.

Wankum Law Firm, by: J. Jeff Wankum, for appellant.

Leslie Rutledge, Att’y Gen., by: Christopher R. Warthen, Ass’t Att’y Gen., for appellee.




                                           2